Exhibit 10.19

 

LOGO [g372477g02w66.jpg]

August 26, 2004

Michael Kirby

221 Spring Rd

Malvern, PA 19355

Dear Michael:

Aruba Wireless Networks, Inc. (the “Company”) is pleased to offer you employment
on the following terms:

 

  1. Position. You will start in a full-time position as Vice President,
Americas Operations and report to the Company’s Vice President of World Wide
Sales, Dave Butler. By signing this letter agreement, you confirm to the Company
that you have no contractual commitments or other legal obligations that would
prohibit you from performing your duties for the Company.

 

  2. Cash Compensation. The Company will pay you a base salary at the rate of
$150,000 per year. In addition you will be eligible to participate in the FY05
Sales Incentive Compensation Plan with a total on target earnings of $350,000.00
payable in accordance with the Company’s standard payroll schedule. This salary
will be subject to adjustment pursuant to the Company’s employee compensation
policies in effect from time to time.

 

  3. Employee Benefits. As a regular employee of the Company, you will be
eligible to participate in a number of Company-sponsored benefits. In addition,
you will be entitled to paid vacation in accordance with the Company’s vacation
policy, as in effect from time to time.

 

  4. Stock Options. Subject to the approval of the Company’s Board of Directors,
following your commencement of service you will be granted an option to purchase
350,000 shares of the Company’s Common Stock (the “Option”). The exercise price
per share will be equal to the fair market value per share on the date the
Option is granted or on your first day of service, whichever is later. The
Option will be subject to the terms and conditions applicable to options granted
under the Company’s 2002 Stock Plan (the “Plan”), as described in the Plan and
the applicable stock option agreement. The Option will be immediately
exercisable, but the unvested portion of the purchased shares will be subject to
repurchase by the Company at the exercise price in the event that your service
terminates for any reason before you vest in the shares. You will vest in 25% of
the option shares after 12 months of continuous service measured from the start
of your service, and the balance will vest in equal monthly installments over
the next 36 months of continuous service, as described in the applicable stock
option agreement.



--------------------------------------------------------------------------------

Michael Kirby

August 26, 2004

Page 2

If the Company is subject to a Change in Control (as defined in the Plan) and
you are subject to an Involuntary Termination without cause within 12 months
following such Change in Control, then you will immediately become vested in 50%
of any then unvested shares, options and other equity you hold at that time.

“Involuntary Termination” means either (a) involuntary discharge by the Company
for reasons other than Cause or (b) voluntary resignation following (i) a change
in your position with the Company that materially reduces your level of
authority or responsibility, (ii) a reduction in your base salary or
(iii) receipt of notice that your principal workplace will be relocated more
than 35 miles.

“Cause” means (a) an unauthorized use or disclosure of the Company’s
confidential information or trade secrets, (b) a material failure to comply with
the Company’s written policies or rules, (c) conviction of, or plea of “guilty”
or “no contest” to, a felony under the laws of the United States or any state
thereof or (d) gross misconduct.

 

  5. Proprietary Information and Inventions Agreement. Like all Company
employees, you will be required, as a condition of your employment with the
Company, to sign the Company’s standard Proprietary Information and Inventions
Agreement, a copy of which is attached hereto as Exhibit A.

 

  6. Employment Relationship. Employment with the Company is for no specific
period of time. Your employment with the Company will be “at will,” meaning that
either you or the Company may terminate your employment at any time and for any
reason, with or without cause. Any contrary representations that may have been
made to you are superseded by this letter agreement. This is the full and
complete agreement between you and the Company on this term. Although your job
duties, title, compensation and benefits, as well as the Company’s personnel
policies and procedures, may change from time to time, the “at will” nature of
your employment may only be changed in an express written agreement signed by
you and the Chief Executive Officer.

 

  7. Outside Activities. While you render services to the Company, you agree
that you will not engage in any other employment, consulting or other business
activity without the prior written consent of the Company. While you render
services to the Company, you also will not assist any person or entity in
competing with the Company, in preparing to compete with the Company or in
hiring any employees or consultants of the Company.

 

  8. Withholding Taxes. All forms of compensation referred to in this letter
agreement are subject to reduction to reflect applicable withholding and payroll
taxes and other deductions required by law.

 

  9. Entire Agreement. This letter agreement supersedes and replaces any prior
agreements, representations or understandings, whether written, oral or implied,
between you and the Company.

We hope that you will accept our offer to join the Company. You may indicate
your agreement with these terms and accept this offer by signing and dating both
the enclosed duplicate original of this letter agreement and the enclosed
Proprietary Information and Inventions Agreement and returning them to me. As
required by law, your employment with the Company is contingent upon your



--------------------------------------------------------------------------------

Michael Kirby

August 26, 2004

Page 3

providing legal proof of your identity and authorization to work in the United
States. We look forward to having you join us on or before August 30th, 2004.
Welcome!

Very truly yours,

 

 

/s/ Don LeBeau

By:   Don LeBeau Title:   Chief Executive Officer

I have read and accept this employment offer:

 

/s/ Michael Kirby Signature of Michael Kirby                     Dated

Attachment

Exhibit A: Proprietary Information and Inventions Agreement

Exhibit B: New Employee Guidelines